DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/558,230 filed on September 27, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are still pending, with claims 1, 3-4, 7 and 9-10 being currently amended, and claims 13-16 being newly added. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.
 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim “14” (the second iteration) has been renumbered 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holtappels et al. US PGPUB 2016/0232736 in view of Penilla et al. US PGPUB 2012/0271723, and further in view of Takatsuka et al. JP2017091426A.
Regarding claim 1, Holtappels discloses a battery exchange system for exchanging battery packs in an electric vehicle configured to operate with multiple, interchangeable battery packs [fig. 15], the battery exchange system comprising: 
a battery pack interface for communicating with installed battery packs in the vehicle [pars. 289-294; the container interfaces with the battery units to determine various battery parameters including the amount of charge removed (fig. 16, step 193) and wear characteristics (par. 294); pars. 193-195 & 198-199, service stations for the vehicle contain tanks (i.e. that of figs. 14-15 and fig. 4) which contain contacts on the surfaces for connecting to strings of battery units which are placed in the tanks (figs. 5A-5B), allowing for discover and individual control and communication with the battery units (pars. 198-199)];
a user interface to receive user input  [figs. 15 & 17; pars. 22-25, 29, 37, 50-51, 73, 225 & 285, “the extraction and dispensing of battery units is controlled by a vehicle user” so that a “user defined amount of available electric energy is added to the tank”, and the “step of dispensing may comprise selecting a battery unit type from a plurality of available battery unit types and dispensing the selected battery unit type”; a “desired amount of the battery units” is dispensed from the dispenser using dispensing means (i.e. a mechanical unit), “in addition, there is an electrical control unit controlling the mechanical dispensing means”; since a user can select the type and amount of battery units which are to be dispensed and the user can control the “extraction” of battery units, and since the dispensing/extraction is accomplished by a “mechanical unit” with “electrical control”, there exists a “user interface” to receive the user input (selection)]; 
processing circuits [pars. 225-231; processing circuits for the tank, “tank management unit”] configured to: 
obtain, via the battery pack interface, battery information [par. 294 & 305-306, wear characteristics including degradation and load level, “nature of charge and discharge cycles, duty cycle distribution”, acceleration are retrieved from the battery units when they are transferred to a tank of a retailer]; 
select one or more installed battery packs to be returned based on the user input  [fig. 15, battery pack handler 145 returns “selected” (par. 73) battery units from a vehicle through a pipe 149 to the battery hopper according to the user selection; pars. 22-25, 29, 37, 50-51, 73, 225 & 285-293].
Holtappels does not explicitly disclose obtaining user travel information indicative of the user's travel plans and generate, based on the battery information and user travel information, a recommended battery replacement indicating selected battery packs to be returned and receive user input via the user interface approving or modifying the recommended battery replacement.
However, Penilla discloses a battery pack exchange system for electric vehicles with a user interface comprising obtaining user travel information indicative of the user's travel plans and generate, based on the battery information and the user travel information, a recommended battery replacement indicating selected battery packs to be returned and receive user input via the user interface approving or modifying the recommended battery replacement [figs. 5, 21 & 27; pars. 100-105, 157-166 & 179-186; battery 14 has segments 14a-14d, each of which can be selected for replacement by the user via a user interface (“a control system dashboard can be presented to the user of the vehicle to allow the user to enter into a display screen how much battery replacement is desired”); based on the battery information (which segments are depleted (pars. 100-102)) and user preference (even if a battery is depleted if it is only “partially depleted” or only certain segments are depleted the driver can opt not to replace all of the segments) a user request is formed (fig. 21, step 502; fig. 27, step 702), in response to the request a recommendation can be presented (fig. 27, step 706; fig. 21, step 506) based on the amount of discharged batteries (battery information) and user preference (desire for fully charged bars, which may be more than the number of discharged bars) a “best available” replacement is suggested, and the user can accept or reject the suggested replacement (steps 508/708); the user preference can also include travel information, i.e. in the alternative suggested charging location the destinations can be ranked by distance, and the user can again accept, modify or reject the ranked suggestions (fig. 21, steps 512-518; fig. 27, steps 708-718)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Holtappels to further include obtaining user travel information indicative of the user's travel plans and generate, based on the battery information and the user travel information, a recommended battery replacement indicating selected battery packs to be returned and receive user input via the user interface approving or modifying the recommended battery replacement for the purpose of fulfilling a battery exchange request according to user preferences at the nearest possible location, as taught by Penilla (pars. 100-105, 157-166 & 179-186).
The combination of Holtappels and Penilla does not explicitly disclose the travel plans are future travel plans.
However, Takatsuka discloses an electric vehicle charging system [abs.] wherein the travel plans are future travel plans [pars. 39-41 & 134-135; the planned travel distance can be input by the user such that the number of battery packs is calculated and provided for the user automatically (recommended) after confirmation by user (par. 134, “The number of reservations made is transmitted to the reservation management device 50. This transmission may be automatically transmitted, or may be transmitted after an operation by the user is performed”)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Holtappels and Penilla to further include the travel plans are future travel plans for the purpose of allowing a user to input their travel plans and have a proper number of replacement battery packs ready, as taught by Takatsuka (pars. 39-41 & 134-135).
Regarding claims 2 and 8, Holtappels discloses wherein the processing circuits are further configured to automatically select one or more of the available battery packs to be installed based on the user preference information [figs. 15 & 17; pars. 22-25, 29, 37, 50-51, 73, 225 & 285, the extraction and dispensing of the battery units “is controlled by a vehicle user” so that a “user defined amount of available electric energy is added to the tank”, and the “step of dispensing may comprise selecting a battery unit type from a plurality of available battery unit types and dispensing the selected battery unit type”; a “desired amount of the battery units” is dispensed from the dispenser using dispensing means (i.e. a mechanical unit), “in addition, there is an electrical control unit controlling the mechanical dispensing means”].
Regarding claims 3 and 9, Penilla as applied in claim 1 discloses wherein the user travel information comprises a desired distance or time between battery exchanges [the user preference can also include travel information, i.e. in the alternative suggested charging location the destinations can be ranked by distance, and the user can again accept, modify or reject the ranked suggestions (fig. 21, steps 512-518; fig. 27, steps 708-718); par. 215; the charging station can be on a route to the vehicle’s destination thus at a distance near or before the end destination].
Regarding claims 4 and 10, Penilla discloses wherein the user travel information comprises a travel destination [pars. 19 & 215, the user travel information can include a destination such that charge or exchange can occur on the route from the current location to the destination].
Regarding claims 5 and 11, Penilla discloses wherein the user travel information comprises a location of or distance to next planned battery recharge [par. 19, 135 & 215; the user can indicate a particular charging location as well].
Regarding claims 6 and 12, Holtappels discloses user input indicating a number of installed battery packs to be returned and/or a number of available battery packs to be installed [figs. 15 & 17; pars. 22-25, 29, 37, 50-51, 73, 225 & 285, since a user can select the type and amount of battery units which are to be dispensed and the user can control the “extraction” of battery units, and since the dispensing/extraction is accomplished by a “mechanical unit” with “electrical control”, there exists a “user interface” to receive the user input (selection)].
Holtappels does not explicitly disclose a recommended battery replacement.
However, Penilla as applied in claim 1 discloses a recommended battery replacement [figs. 5, 21 & 27; pars. 100-105, 157-166 & 179-186; a recommendation (at the present location or somewhere else) is presented to the user based on the user preference for a certain quantity of packs to be exchanged].
Regarding claim 7, Holtappels discloses a method of exchanging one or more battery packs in a vehicle configured for use with multiple, interchangeable battery packs [figs. 14-16], the method comprising: 
obtaining, via the battery pack interface, battery information [par. 294 & 305-306, wear characteristics including degradation and load level, “nature of charge and discharge cycles, duty cycle distribution”, acceleration are retrieved from the battery units when they are transferred to a tank of a retailer];
obtaining user information [figs. 15 & 17; pars. 22-25, 29, 37, 50-51, 73, 225 & 285, since a user can select the type and amount of battery units which are to be dispensed and the user can control the “extraction” of battery units, and since the dispensing/extraction is accomplished by a “mechanical unit” with “electrical control”, there exists a “user interface” to receive the user input (selection)]; and 
selecting one or more installed battery packs to be returned based on the battery information and user input [fig. 15, battery pack handler 145 returns “selected” (par. 73) battery units from a vehicle through a pipe 149 to the battery hopper according to the user selection; pars. 22-25, 29, 37, 50-51, 73, 225 & 285-293].
Holtappels does not explicitly disclose obtaining user travel information indicative of the user's travel plans, generating, based on the battery information and user travel information, a recommended battery replacement indicating selected battery packs to be returned and receiving user input approving or modifying the recommended battery replacement.
However, Penilla discloses a battery pack exchange method for electric vehicles comprising obtaining user travel information indicative of the user's travel plans, generating, based on the battery information and user travel information, a recommended battery replacement indicating selected battery packs to be returned and receiving user input approving or modifying the recommended battery replacement [figs. 5, 21 & 27; pars. 100-105, 157-166 & 179-186; battery 14 has segments 14a-14d, each of which can be selected for replacement by the user via a user interface (“a control system dashboard can be presented to the user of the vehicle to allow the user to enter into a display screen how much battery replacement is desired”); based on the battery information (which segments are depleted (pars. 100-102)) and user preference (even if a battery is depleted if it is only “partially depleted” or only certain segments are depleted the driver can opt not to replace all of the segments) a user request is formed (fig. 21, step 502; fig. 27, step 702), in response to the request a recommendation can be presented (fig. 27, step 706; fig. 21, step 506) based on the amount of discharged batteries (battery information) and user preference (desire for fully charged bars, which may be more than the number of discharged bars) a “best available” replacement is suggested, and the user can accept or reject the suggested replacement (steps 508/708); the user preference can also include travel information, i.e. in the alternative suggested charging location the destinations can be ranked by distance, and the user can again accept, modify or reject the ranked suggestions (fig. 21, steps 512-518; fig. 27, steps 708-718)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Holtappels to further include obtaining user travel information indicative of the user's travel plans, generating, based on the battery information and user travel information, a recommended battery replacement indicating selected battery packs to be returned and receiving user input approving or modifying the recommended battery replacement for the purpose of fulfilling a battery exchange request according to user preferences at the nearest possible location, as taught by Penilla (pars. 100-105, 157-166 & 179-186).
Regarding claims 13 and 15, Takatsuksa discloses wherein the processing circuit is configured to obtain the user travel information from a navigation system.
However, Takatsuksa as applied in claims 1 and 11, respectively, discloses wherein the processing circuit is configured to obtain the user travel information from a navigation system [pars. 32, 132 & 144; the user of the mobility unit (vehicle) inputs information into the terminal 40 which is a navigation device (pars. 32, 132 & 134, terminal 40 receives user input of travel plans as well as provides navigation)].
Regarding claims 14 and 16, Takatsuksa as applied in claims 1 and 11, discloses wherein the travel information comprises a travel destination programmed into the navigation system [pars. 32, 132 & 144; the user of the mobility unit (vehicle) inputs planned travel distance (travel destination)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859